PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/264,780
Filing Date: 1 Feb 2019
Appellant(s): Rodriguez, Francisco



__________________
Colleen M. Tersmette
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/19/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/10/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Arguments
	Appellant argues that Bose fails to teach that the second portion (20) extends along 30% to 55% of a length of the top edge of the side panel (8), as recited in claims 1 and 17. In considering the dimensions with respect to FIG. 2 of Bose, Bose teaches that the second portion (20) extends along 3.8% of the top edge of the side panel (8), which is below the 30% to 55% recited in claims 1 and 17.
In response to Appellant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As described in the Final Rejection, Bose was used for its teaching that providing a larger cut-out area on a container would provide enhanced ventilation of the contents of the container due to the larger cut-out area offering less resistance to flow (column 2, lines 48-50 and column 4, lines 10-14 of Bose). This teaching was applied to the Del Monte reference to modify the at least one cutout (venting/air flow cutout at 10) of Del Monte to be larger in order to allow for enhanced/greater ventilation of the contents. 
Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988);  In re Jones, 
Examiner notes that there is no criticality described in Appellant’s specification regarding the specific length of the cutout. Appellant’s specification merely describes “Such cutouts may extend along from about 30% to about 55% or from about 35% to about 50% of the length of each panel 111, 115. Some exemplary cutouts may extend along about 35% or about 50% of the length of each panel 111, 115.” (See [0059] of Appellant’s specification). Therefore since no critically is described for the specific cutout dimensions (the claimed 30% to 55% of a length of a top edge), to modify the length of the cutout of Del Monte-Bose into the claimed 35% or 50% of the top edge of the select one or more of the front, rear, and opposing side panels in order to allow for greater air flow/venting would entail a mere change in size of the components and yield only predictable results. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
	Appellant argues that it is apparent that although Bose teaches that the first portion (18) of the aperture (16) is larger than the second portion (20), Bose requires that the first portion (18) be positioned on the top panel (4) such that the first portion (18) is not positioned on a select one or more of the front, rear, and opposing side panels of the container, as recited in claims 1 and 17. Moreover, Bose fails to teach that the first portion (18) of aperture (16) extends along 30% to 55% of a length of the edge of the top panel (4), as recited in claims 1 and 17. In considering the dimensions of the box shown with respect to in FIG. 2 of Bose, it is clear that Bose teaches that the first portion (20) of 
In response to Appellant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As described in the Final Rejection, Bose was used for its teaching that providing a larger cut-out area on a container would provide enhanced ventilation of the contents of the container due to the larger cut-out area offering less resistance to flow (column 2, lines 48-50 and column 4, lines 10-14 of Bose). This teaching was applied to the Del Monte reference to modify the at least one cutout (venting/air flow cutout at 10) of Del Monte to be larger in order to allow for enhanced/greater ventilation of the contents. 
Appellant argues that Bose teaches away from the claimed limitations directed to a cutout extending along 30% to 55% of a length of the top edge of the base, since Bose by discloses that even though the apertures (16) can be provided for circulation, the side panels provide the structural strength needed to support the containers when they are stacked together. Bose further discloses that anything that reduces the surface area or structural integrity of the side panels will adversely affect the strength of the container such that the cut-out area of the aperture on the side panels is minimized in accordance with the present invention.
Regarding Appellant’s argument, as described in the Final Rejection, Bose was used for its teaching that providing a larger cut-out area on a container would provide enhanced ventilation of the contents of the container due to the larger cut-out area offering less resistance to flow (column 2, lines 48-50 and column 4, lines 10-14 of Bose). This concept was applied to the Del Monte reference to modify the at least one cutout (venting/air flow cutout at 10) of Del Monte to be larger in order to allow for enhanced/greater ventilation of the contents. 

Respectfully submitted,

/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735                              
                                                                                                                                                                          
Conferees:
/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735 
                                                                                                                                                                                                       /JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.